DENY and Opinion Filed September 23, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-20-00832-CV

                 IN RE AMERICAN AIRLINES, INC., Relator

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-01085-A

                        MEMORANDUM OPINION
                 Before Justices Osborne, Reichek, and Browning
                          Opinion by Justice Browning
      In this original proceeding, relator challenges the trial court’s August 7, 2019

order denying its request for a protective order and directing relator to present an

apex executive for deposition. A writ of mandamus issues to correct a clear abuse

of discretion when no adequate remedy by appeal exists. Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). Although mandamus is not an

equitable remedy, its issuance is largely controlled by equitable principles.

Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993) (orig. proceeding).

One such principle is that “equity aids the diligent and not those who slumber on

their rights.” Id. (internal brackets and quotation marks omitted).
      An unexplained delay of four months or more can constitute laches and result

in denial of mandamus relief. See Rivera, 858 S.W.2d at 366 (unexplained delay of

more than four months); Int’l Awards, Inc. v. Medina, 900 S.W.2d 934, 936 (Tex.

App.—Amarillo 1995, orig. proceeding) (unexplained delay of more than four

months and waited until eve of trial); Furr’s Supermarkets, Inc. v. Mulanax, 897
S.W.2d 442, 443 (Tex. App.—El Paso 1995, no writ) (unexplained four-month delay

in challenging discovery orders); Bailey v. Baker, 696 S.W.2d 255, 256 (Tex.

App.—Houston [14th Dist.] 1985, orig. proceeding) (unexplained four-month delay

and filed two weeks before trial).

      Here, relators did not file the petition for writ of mandamus until September

17, 2020—more than a year after the challenged order was signed. We conclude that

relators’ unexplained delay bars their right to mandamus relief. Accordingly, we

deny the petition for writ of mandamus.




                                            /John G. Browning/
                                            JONG G. BROWNING
                                            JUSTICE
200832F.P05




                                          –2–